Order filed January 27,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00370-CV
                                                    __________
 
                                      JOE
DALE BOND, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 39th District Court
 
                                                           Haskell
County, Texas
 
                                                       Trial
Court Cause No. 5855
 

 
                                                                     O
R D E R
 
            Upon
reviewing the clerk’s record in this cause, it appears that Joe Dale Bond has
filed a premature pro se notice of appeal from the trial court’s “order to withdraw
funds” from Bond’s inmate trust account.  That document is not a final
appealable order.  See Harrell v. State, 286 S.W.3d 315, 316 n.1, 321
(Tex. 2009) (“withdrawal order” is actually a notification from the court, not
an order; inmate entitled to an opportunity to be heard on his
post-notification motion); Webb v. State, 324 S.W.3d 229 (Tex.
App.—Amarillo 2010, no pet.); Ramirez v. State, 318 S.W.3d 906 (Tex.
App.—Waco 2010, no pet.).  However, at the same time he filed the notice of
appeal, Bond also filed in the trial court a motion to strike the order to
withdraw inmate funds.  An order ruling on that motion would be appealable.  See
Harrell, 286 S.W.3d 315.  Therefore, we abate this appeal to give Bond an
opportunity to be heard on his motion and to give the trial court an
opportunity to enter a ruling on the motion to strike and thereby enter an
appealable order.  See Webb, 324 S.W.3d 229 (abating similar case for
the entry of an appealable order).  
The
trial court is directed to act on Bond’s motion to strike on or before March 28,
2011.  The district clerk is directed to prepare and file in this court a
supplemental clerk’s record containing any orders entered or findings made by
the trial court, and if a hearing is held on the motion, the court reporter is
directed to prepare and file a reporter’s record of such hearing.  This appeal
will be reinstated upon receipt of the supplemental record, which is now due
for filing in this court on or before April 27, 2011, or within thirty days
after the trial court enters an order on Bond’s motion to strike.
The
appeal is abated.  
 
                                                                                    PER
CURIAM
 
January 27, 2011
 
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.